Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 1 of 15 Page ID #:3581



    1 L. LIN WOOD, P.C.
    2 L. Lin Wood (pro hac vice)
      lwood@linwoodlaw.com
    3 Nicole J. Wade (pro hac vice)
    4 nwade@linwoodlaw.com
      Jonathan D. Grunberg (pro hac vice)
    5 jgrunberg@linwoodlaw.com
    6 G. Taylor Wilson (pro hac vice)
      twilson@linwoodlaw.com
    7 1180 West Peachtree Street, Ste. 2040
    8 Atlanta, Georgia 30309
      404-891-1402
    9 404-506-9111 (fax)
   10
      WEISBART SPRINGER HAYES, LLP          CHATHAM LAW GROUP
   11 Matt C. Wood (pro hac vice)           Robert Christopher Chatham
   12 mwood@wshllp.com                      chris@chathamfirm.com
      212 Lavaca Street, Ste. 200           CA State Bar No. 240972
   13 Austin, TX 78701                      3109 W. Temple St.
   14 512-652-5780                          Los Angeles, CA 90026
      512-682-2074 (fax)                    213-277-1800
   15
   16 Attorneys for Plaintiff VERNON UNSWORTH
   17                      UNITED STATES DISTRICT COURT
   18                     CENTRAL DISTRICT OF CALIFORNIA

   19 VERNON UNSWORTH,                    Case No. 2:18-cv-08048-SVW (JCx)
   20                                     Judge: Hon. Stephen V. Wilson
          Plaintiff,
   21                                      PLAINTIFF VERNON UNSWORTH’S
   22 v.                                   RESPONSE TO DEFENDANT’S
                                           MOTION IN LIMINE NO. 3 TO
   23 ELON MUSK,                           EXCLUDE EVIDENCE OF
   24                                      PURPORTED PRESS LEAKS
          Defendant.
   25                                     Pretrial Conference:   Nov. 25, 2019
   26                                     Hearing Date:          Nov. 25, 2019
                                          Time:                  3:00 p.m.
   27                                     Courtroom:             10A
   28
Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 2 of 15 Page ID #:3582



    1                  INTRODUCTION AND FACTUAL BACKGROUND
    2           Defendant Elon Musk’s motion to exclude his now-admitted campaign to
    3 plant stories – via written instructions to his felonious investigator – in the UK and
    4 Australian press is frivolous as to its substance, rife with misrepresentative
    5 omissions, and disturbing in its defamatory suggestions regarding Plaintiff Vernon
    6 Unsworth’s UK counsel, again highlighting the desperation of Musk in his efforts to
    7 create any defense to his conduct in this case.
    8           Musk takes the position that this Court should exclude evidence of Musk’s
    9 staged and malicious campaign to plant false stories in the press via that same
   10 investigator because the investigator reported to Musk that he was attempting to
   11 surreptitiously obtain privileged information about Unsworth’s UK counsel and
   12 legal strategy. This specious contention is based on the entirely false, malicious,
   13 and baseless suggestion that somehow Unsworth’s UK attorneys were in cahoots
   14 with the investigator to set up Musk by having the investigator provide Musk with
   15 false and defamatory information about Unsworth from his very first
   16 communication to Musk on and after July 15, 2018.1 In an act of shameless
   17 hypocrisy, Musk relies heavily on Howard’s false, unverified, and vague
   18 information to defend this case on the issue of actual malice, while seeking to
   19 prohibit admission of Howard’s efforts to plant false and defamatory accusations
   20 against Unsworth at the specific request of Musk. With a straight face and an abusive
   21 intent, Musk asserts an utterly nonsensical position that Unsworth’s UK counsel and
   22   1
            Unsworth has recently learned that this false, malicious, and baseless accusation
   23       was made by Musk’s lead attorney, Alex Spiro, in a fraud report filed with a police
   24       agency in the UK on September 25, 2019. Unsworth will be prepared to provide
            the Court with an in camera review of the UK police report filed by Spiro at the
   25       hearing on this motion or at the pre-trial hearing. To accuse Unsworth’s UK
   26       counsel of fraud without a scintilla of supporting evidence, and then submit the
            false report in this proceeding as a defense trial exhibit, raises serious legal and
   27       ethical questions justifying sua sponte sanctions against Musk and his law firm,
   28       Quinn Emanuel, and revocation of Spiro’s pro hac vice privileges.

                                                    1
Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 3 of 15 Page ID #:3583



    1 the investigator conspired to create Musk’s libel while also creating his defense to
    2 the libel. Musk’s contention crosses the line of proper conduct before this Court and
    3 amounts to an obstruction of justice by Musk and his involved attorneys.
    4         The complete facts regarding Musk’s overt instruction and intention to have
    5 published false and misleading accusations against Unsworth were fully addressed
    6 in Unsworth’s Statement of Genuine Disputes in Opposition to Defendant’s Motion
    7 for Summary Judgment, Statements of Fact 55-57 [Dkt. 76 at pp. 43-48].
    8 Specifically:
    9         1.      Contemporaneously with Musk’s August 28, 2018, tweet stating, inter
   10 alia, “don’t you think it’s strange he hasn’t sued me” in response to a reporter stating
   11 he had called Unsworth a “pedo,” Musk’s front man Jared Birchall (under the
   12 fictional identity of Jim Brickhouse) delivered an e-mail to the investigator, James
   13 Howard, stating in material part:
   14         We would like you to immediately move forward with ‘leaking’ this
   15         information to the UK press. Obviously must be done very carefully.
   16         The line of thinking at this point is as follows:
   17              • Thailand is the world capital of pedophilia
   18              • This man has frequented Thailand since the 80’s – eventually leading
   19                 to his divorce to his wife in the UK.
   20              • While the guise of cave exploration is creative, there are amazing and
   21                 extensive caving systems in many places throughout the world – not
   22                 just in Thailand. Even the most ardent supporter of Thai food doesn’t
   23                 eat Thai food every day.
   24              • He eventually woman 30 years his minor [sic] – who he met while she
   25                 was a teenager
   26              • He had been going to Thailand for decades before marrying her. She
   27                 wasn’t the first girl he met – and definitely not the first teenager he
   28                 interacted with.
                                                   2
Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 4 of 15 Page ID #:3584



    1        Share the facts and as you said, that should be enough for a story.
    2        But we’d like to make this happen immediately.
    3 (Wilson Decl. [Dkt. 79] Ex. 33 at p. 569).
    4        2.      Contemporaneously, Birchall was texting with Howard confirming his
    5 authority to plant these accusations in the press and stating it should expand from
    6 the UK to include Australia, with the two of them stating, e.g.:
    7             • “…Priority is to divert the story away from the principal and let the UK
    8                tabloids develop there [sic] story.” [Howard]
    9             • “Would be ideal to have more than one publisher receive the info.”
   10                [Birchall]
   11             • “100%. Plan is to reach out indirectly to 3/4 different newspapers &
   12                print & online. …” [Howard]
   13             • “So nothing out yet has your info?” [Birchall]
   14             • “Daily Mail are now interested through Mick Smith. That’s [sic] the
   15                paper that will have the biggest impact” [Howard]
   16             • “Ok, good … Please let me know when you have word of a story with
   17                your narrative being published. One other thought, maybe we consider
   18                the Australian press as well. …” [Birchall]
   19 (Wilson Decl. [Dkt. 78] at Ex. 25).
   20        3.      Birchall then confirmed in his deposition that Musk authorized this
   21 press campaign and that he was likely involved in framing the information set out in
   22 the instructive e-mail to Howard, testifying in material part as follows:
   23             • The “we” in the above August 28, 2019, e-mail instructing Howard to
   24                plant this information in the UK press is Birchall and Musk
   25             • Birchall testified “Yeah” in response to being asked whether “you
   26                wanted the story to be published, and Mr. Musk wanted it to be
   27                published too. True?”
   28             • Birchall stated “I believe so, yes” in response to being asked whether
                                                 3
Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 5 of 15 Page ID #:3585



    1              “Mr. Musk wanted this information leaked to the UK press”
    2           • Birchall stated “Yes” in response to being asked “you said ‘We agree
    3              to it,’ and Musk said that ‘I agree to it being leaked,’ right?”
    4           • Birchall testified “Yes” in response to being asked that “you are saying
    5              that you and Mr. Musk did want these leaks to happen immediately,
    6              true?”
    7           • Birchall testified the story was purposed to “have people question the
    8              motive [of Unsworth] for being in Thailand” and that “pedophilia”
    9              “would be among the things that people would question,” and that this
   10              was done because “we needed to somehow balance … a clear
   11              imbalance in what was in the media.”
   12           • Birchall testified “Yes” in response to being asked whether the “fact of
   13              the matter is you and Elon Musk wanted this information contained in
   14              Exhibit 66 and forwarded to the Sun as reflected on Exhibit 67, you and
   15              Mr. Musk wanted this information to be public; to be written about by
   16              the media, true?”
   17           • Birchall testified that it was “Likely” that “Mr. Musk would have
   18              known that you were suggesting the avenue of also publishing in
   19              Australia,” too.
   20 (Wilson Decl. [Dkt. 77] Ex. 2 (Birchall Depo. 109:18-110:6, 111:18-24, 114:23-
   21 115:21, 119:1-120:25, 125:13-126:3, 129:10-13, 273:4-24)).
   22        The evidence Musk wishes to exclude is relevant and probative on the issues
   23 of (1) Musk’s state of mind, (2) Musk’s intention and desire that BuzzFeed publish
   24 his August 30, 2019, e-mail accusing Unsworth of being a child rapist and taking a
   25 12-year-old child bride, (3) punitive damages, and (4) Musk’s subjective intent with
   26 respect to the factual nature and defamatory meaning of his tweets in this case,
   27 including without limitation the August 28 “don’t think you it’s strange he hasn’t
   28 sued me yet” tweet which was published contemporaneously with these press leak
                                                 4
Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 6 of 15 Page ID #:3586



    1 efforts.
    2          Musk’s motion is nothing more than an objection to relevant, probative, and
    3 truthful evidence on the grounds that Musk knows the evidence is damning and
    4 incriminating. This is exactly the type of information the jury must consider in its
    5 search for the truth. “Relevant evidence is inherently prejudicial; but it is only unfair
    6 prejudice, substantially outweighing probative value, which permits exclusion of
    7 relevant matter under Rule 403.” Positive Ions, Inc. v. Ion Media Networks, Inc.,
    8 2007 WL 9701734, at *1 (citing U.S. v. Hankey, 203 F.3d 1160, 1172 (9th Cir.
    9 2000)). Musk’s motion and objection must be overruled.
   10                                      ARGUMENT
   11          The legal arguments raised by Musk in his misguided effort to exclude this
   12 evidence must be viewed in the context of the inequities inherent in Musk’s request.
   13     I.      MUSK RELIES ON HOWARD’S REPORTS AS HIS DEFENSE.
   14          Musk improperly seeks to selectively use portions of his investigations of
   15 Unsworth as both swords and shields. First, Musk relied at summary judgment
   16 almost exclusively on the vague, unsubstantiated, and unverified communications
   17 between his investigator, Howard, and his right-hand-man Birchall, to (1) knowingly
   18 and falsely paint Unsworth as all those things Musk has accused him of being and
   19 (2) suggest that he was not reckless in accusing Unsworth of being a child rapist and
   20 having a child bride, among other false accusations. To assert this defense at trial,
   21 Musk will by necessity have to rely on Howard’s reports and communications.
   22 Second, Musk has shielded from discovery the existence, purpose, scope, and facts
   23 uncovered during a second investigation by a second investigator on the purported
   24 basis of work product protection. (See generally Joint Stipulation on Plaintiff’s
   25 Motion to Compel [Dkt. 84]). Musk’s ongoing attempts to selectively use portions
   26 of his investigations as both swords and shields are inequitable and should not be
   27 endorsed.
   28
                                                  5
Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 7 of 15 Page ID #:3587



    1            Indeed, at bottom, Musk is asking this Court to permit his use of Howard’s
    2 reports and communications to support his defenses in this case and then exclude
    3 certain portions of those communications that clearly demonstrate Musk’s personal
    4 involvement in the investigation and the scope of his unwarranted and unfounded
    5 attacks on Unsworth. Such an inequitable contention could only be allowed in the
    6 fictional “Court of Musk” – it has no place in a United States District Court.
    7
           II.      EVIDENCE REGARDING MUSK’S EFFORTS TO PLANT
    8               STORIES IN THE PRESS REGARDING UNSWORTH IS
    9               RELEVANT AND PROBATIVE OF VARIOUS ISSUES IN THIS
                    CASE.
   10
                 Not surprisingly, Musk intentionally misstates the evidence before the Court.
   11
        The issue is not whether Unsworth seeks to admit “speculative evidence at trial”
   12
        regarding “[w]hether Mr. Howard leaked information about Mr. Unsworth…” (Mot.
   13
        at 3). The issue is not whether such “‘leaks’ were real” or whether “any stories were
   14
        ever published.” (Mot. at 2). Rather, the issue is whether Unsworth can admit into
   15
        the record the undisputed evidence that Musk and Birchall specifically instructed
   16
        Howard to plant such stories in the press, their knowledge and expectation that he
   17
        was in fact doing so, as outlined herein, and the e-mail itself as being evidence of
   18
        Musk’s knowledge and state of mind. It is clear that this evidence is relevant:
   19
        “Evidence is relevant if: (a) it has any tendency to make a fact more or less probable
   20
        than it would be without the evidence; and (b) the fact is of consequence in
   21
        determining the action.” FRE 401.
   22
                    a. Musk’s Malicious Public Relations Campaign Is Relevant to
   23                  Musk’s State of Mind Regarding Truth or Falsity.
   24            As the Court acknowledged at the summary judgment hearing of this matter,
   25 while Unsworth is a private figure for the purpose of assessing liability in this matter,
   26 actual malice and common law malice remain at issue in this case. Musk’s press
   27 campaign is highly probative of Musk’s malice and his knowing disregard of truth
   28 or falsity.
                                                   6
Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 8 of 15 Page ID #:3588



    1        In Birchall’s August 28, 2018, e-mail to Howard instructing him “to
    2 immediately move forward with ‘leaking’ this information to the UK press,” the
    3 substance of which Birchall testified Musk was likely involved in creating, Birchall
    4 and Musk did not accuse Unsworth of being a child rapist or having a child bride
    5 despite the fact that the accusations would have been coming from an anonymous
    6 third-party who Musk and Birchall had taken great pains to avoid being tied to,
    7 including by use of aliases and avoiding any written contact with Musk. Instead,
    8 Birchall suggested Unsworth is a pedophile by stating some generalities such as,
    9 e.g., “Thailand is the world capital of pedophilia,” while also stating some specifics
   10 such as, e.g., “He eventually [married] a woman 30 years his minor – whom he met
   11 while she was a teenager.” (Wilson Decl. [Dkt. 79] at Ex. 33).
   12        In other words, despite having the relative comfort of total anonymity in
   13 making these accusations, Musk and Birchall stated only that Unsworth had married
   14 a younger woman that he had met while she was a teenager, but not that Unsworth
   15 is a “child rapist” who moved to Chiang Rai “for a child bride who was about 12
   16 years old at the time,” as Musk published to BuzzFeed just two days later in claimed
   17 reliance on the investigator’s information. (Wilson Decl. [Dkt. 78] at Ex. 19).
   18        These discrepancies are material and significant. They are highly probative as
   19 to Musk’s knowledge that his accusations were false. Indeed, the substance of the
   20 August 28, 2018, e-mail instructing Howard to conduct these press “leaks” is highly
   21 relevant to Musk’s accusations against Unsworth. The sharp discrepancies between
   22 the investigative notes as to the leaks and Musk’s statements to BuzzFeed support a
   23 jury finding that Musk’s accusations were knowing and outright fabrications.
   24           b. Musk’s Malicious Public Relations Campaign Is Relevant to
   25              Musk’s Alleged Subjective Intent in Publishing the Tweets.

   26        Musk asserted at summary judgment, and apparently intends to so claim again

   27 at trial, that he never intended to describe Unsworth as a pedophile on Twitter but
   28 only intended to convey that Unsworth struck him as a “creepy old man” in
                                                7
Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 9 of 15 Page ID #:3589



    1 appearance and manner. He further asserted on motion to dismiss and apparently
    2 intends to argue at trial that he was not conveying factual information in tweeting
    3 his accusation of pedophilia against Unsworth. The August 28, 2018, e-mail at issue
    4 in this motion paints a much different picture.
    5        The August 28, 2018, e-mail and Birchall’s testimony regarding its purpose
    6 plainly reveals Musk’s testimony that he did not intend to call Unsworth a pedophile
    7 on Twitter to be frivolous and potentially perjurious. Indeed, for instance, Musk was
    8 tweeted at by a reporter stating, in part, “your dedication to facts and truth would
    9 have been wonderful if applied to that time when you called someone a pedo.”
   10 (Wilson Decl. [Dkt. 78] at Ex. 18) (Emphasis added). Musk responded at 9:41 a.m.
   11 on August 28, 2018, stating, in part, “You don’t think it’s strange he hasn’t sued
   12 me?” (Id.).
   13        It was just seven minutes later, at 9:48 a.m. on August 28, 2018, that Birchall
   14 sent the e-mail instructing Howard to plant stories in the press suggesting that
   15 Unsworth is a pedophile. (Wilson Decl. [Dkt. 79] at Ex. 33). Birchall affirmatively
   16 testified that the information being “leaked” was purposed “to have people question
   17 the motive [of Unsworth] for being in Thailand,” and that pedophilia “would be
   18 among the things that people would question.” (Wilson Decl. [Dkt. 77] at Ex. 2).
   19 The timing and content of the e-mail to Howard is highly probative of Musk’s
   20 claimed subjective intent that his Twitter postings were anything other than factual
   21 assertions of pedophilia.
   22            c. Musk’s Malicious Public Relations Campaign is Relevant to
   23               Musk’s Liability for Republications of His Accusations.

   24        Musk asserts that his instruction to Howard to plant false stories in the press

   25 regarding Unsworth “does not bear on whether Mr. Musk intended to [sic] his
   26 communications with BuzzFeed to be ‘off the record,’” (Mot. at 2), but the jury is
   27 entitled to find otherwise. The leak campaign is relevant to this litigation and highly
   28 probative of Musk’s intent – and the lengths to which he was willing to go – to ensure
                                                 8
Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 10 of 15 Page ID #:3590



     1 that the media published false and defamatory accusations against Unsworth in order
     2 to “level the playing field.” This is especially so in light of Birchall’s affirmative
     3 testimony confirming that Musk “wanted the story published” in order to obtain
     4 “unflattering” articles regarding Unsworth which would “balance … a clear
     5 imbalance in what was in the media.” (Wilson Decl. [Dkt. 77] at Ex. 2).
     6        The legal standard on republication is whether “(b) the repetition was
     7 authorized or intended by the original defamer, or (c) the repetition was reasonably
     8 to be expected.” Restatement (Second) of Torts § 576. This evidence clearly goes
     9 to this standard, as it is undisputed that Musk intended that the media republish his
    10 false statements conveying Unsworth to be a child rapist. It was, according to
    11 Birchall, his express intention that such stories “happen immediately” beginning
    12 August 28, 2018, and the temporal connection to his August 30, 2018, e-mail to
    13 BuzzFeed cannot be denied. He wanted this information in the public realm, and he
    14 achieved that by e-mailing BuzzFeed when this initial effort via Howard did not pay
    15 off quickly enough.
    16        The evidence is clear that at the very same time Musk was emailing BuzzFeed
    17 that Unsworth was a child rapist, he was also actively attempting to have accusations
    18 of sexual misconduct published in the UK through the machinations of a convicted
    19 felon “investigator.” The timing makes it clear — or is at least highly probative of
    20 the fact — that the two “leaks” to the media were related. Indeed, that there is no
    21 evidence that Howard was successful in getting the information actually published
    22 in the UK media makes the information more relevant, not less relevant – a jury will
    23 be entitled to draw the reasonable inference from this evidence that Howard’s failure
    24 sparked Musk to take matters into his own hands and fire off his emails to BuzzFeed
    25 to get his “unflattering” accusations published anonymously to “correct” the
    26 “imbalance” in the media. Who reasonably would be expected to not publish
    27 salacious and heinous criminal accusations leveled against the cave rescuer who was
    28 the subject of the pedo guy controversy when the source is Elon Musk? No one. The
                                                 9
Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 11 of 15 Page ID #:3591



     1 media would investigate (as BuzzFeed did) and publish the entire truth (as BuzzFeed
     2 did).
     3             d. Musk’s Malicious Public Relations Campaign Is Relevant to
     4                Punitive Damages.

     5         Musk’s attempt to plant stories in the press via Howard is also relevant and

     6 probative on the issue of punitive damages as it is evidence of actual malice and
     7 common law malice. “The requisite intent to support punitive damages is malice,
     8 and it may be proved either expressly (by direct evidence probative on the existence
     9 of hatred or ill will) or by implication (by indirect evidence from which the jury may
    10 draw inferences).” Kaffaga v. Estate of Steinbeck, 938 F.3d 1006, 1016 (9th Cir.
    11 2019) (internal quotations and citations omitted).
    12         There can be no reasonable dispute that Musk’s efforts to orchestrate a press

    13 campaign to assassinate Unsworth’s character is probative evidence of Musk’s
    14 common law malice, directly and indirectly.
    15
            III.   EVIDENCE REGARDING MUSK’S EFFORTS TO PLANT
    16             STORIES IN THE PRESS CANNOT BE EXCLUDED UNDER FRE
                   403.
    17
               Musk’s assertion that the probative value of this evidence – addressed above
    18
         – is outweighed by the danger of unfair prejudice is unavailing. The standard is not
    19
         whether this highly relevant evidence is “unnecessarily prejudicial to Mr. Musk’s
    20
         case,” as suggested by Musk. (Mot. at 2). “Relevant evidence is inherently
    21
         prejudicial; but it is only unfair prejudice, substantially outweighing probative value,
    22
         which permits exclusion of relevant matter under Rule 403.” Positive Ions, Inc.,
    23
         2007 WL 9701734, at *1 (citing U.S. v. Hankey, 203 F.3d 1160, 1172 (9th Cir.
    24
         2000)) (emphasis added).      Indeed, “[r]ule 403’s ‘major function is limited to
    25
         excluding matter of scant or cumulative probative force, dragged in by the heels for
    26
         the sake of its prejudicial effect.’” Id. (citing Hankey, 203 F.3d at 1172) (emphasis
    27
         added).
    28
                                                   10
Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 12 of 15 Page ID #:3592



     1        The probative value of this evidence is many, varied, and clear. The fact that
     2 it is prejudicial to Musk’s case is not a factor in the analysis; it must be unfairly
     3 prejudicial and that unfair prejudice must substantially outweigh the probative value.
     4 Musk cannot submit to this Court any law suggesting that a defendant’s conduct
     5 against the plaintiff is irrelevant and unfairly prejudicial – whether it be prior conduct
     6 or contemporaneous conduct as is the case here – under these or other circumstances.
     7        Musk’s related assertion that admitting this evidence will result in a “trial
     8 within a trial” is based on his self-created, false and unsupported accusation against
     9 Unsworth’s UK counsel first asserted by the filing of the UK police report by Spiro.
    10 The creation of this issue is an effort to perpetrate a fraud upon this Court and the
    11 parties to that fraud are Musk and his attorney. That dispute may well be decided on
    12 another day in another forum, but it has no relevance to this case and its assertion by
    13 Musk is sanctionable.
    14        First, the “trial within a trial” position makes no sense on its face. Musk
    15 asserts that “both parties would have to present evidence regarding an entirely
    16 different set of (non-existent) news stories.” (Mot. at 4). Musk’s suggestion is
    17 dishonest and disingenuous when he states that admitting this evidence “will, by
    18 necessity, require Defendant to explore communications between Mr. Howard and
    19 Mr. Unsworth’s attorneys,” which “would include any evidence regarding their
    20 knowledge of Mr. Howard’s purported leaks and other activities.” (Mot. at 4-5)
    21 (emphasis added). Musk knows that there is absolutely, unequivocally, no such
    22 evidence.     He sought communications, if any, between the investigator and
    23 Unsworth’s counsel by subpoena.              He received no such documents or
    24 communications because they do not exist. Non-existent evidence and a fictional
    25 accusation created by Musk and his counsel do not create a trial within a trial. They
    26 only create a need for severe sanctions to be imposed on Musk and his counsel.
    27        Second, Musk’s continued casting of defamatory aspersions on Unsworth is
    28 contradicted by all of the evidence. Howard reached out to Musk on July 15
                                                   11
Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 13 of 15 Page ID #:3593



     1 suggesting he had dirt on Unsworth. He then engaged in a months’ long campaign
     2 to invade the privacy of Unsworth and reported back false and defamatory innuendo
     3 and false information. Moreover, the evidence in this case is unequivocal that Musk
     4 and Birchall knew and encouraged Howard to spy on Unsworth and obtain
     5 information regarding his legal representation and strategy. See, e.g., Wilson Decl.
     6 [Dkt. 78] at Ex. 25 (text messages between Howard and Birchall with Birchall
     7 asking, e.g., “Confirmed that he has been retained by Unsworth?” and Howard
     8 responding “No Bcut I can find out Later this morning I know another partner at the
     9 law firm Can make a social call & make a soft enquiry” and “I’m met with a partner
    10 of Howard Kennedy last night who confirmed that Unsworth has been to the London
    11 office for meetings…”); Id. at Ex. 23 (“This will be to establish how far along the
    12 legal route he has gone and what the strategy is.”).
    13         FRE 403 is not a basis to exclude evidence of Musk’s authorization of and
    14 instruction to Howard to plant false information in the press regarding Unsworth.
    15
            IV.    EVIDENCE REGARDING MUSK’S EFFORTS TO PLANT
    16             STORIES IN THE PRESS REGARDING UNSWORTH DOES NOT
                   CONSTITUTE CHARACTER EVIDENCE.
    17
               Evidence regarding Musk orchestrating a press campaign against Unsworth is
    18
         not character evidence at all. It is not submitted to prove any character trait of
    19
         Musk’s, and Musk’s six-line argument in this regard does not even attempt to
    20
         identify what trait this evidence is establishing. Indeed, as outlined herein regarding
    21
         the various relevant purposes for which this evidence is being submitted, there are a
    22
         litany of non-character purposes to admit this evidence.
    23
               First, this evidence is not evidence of an “other act” identified by FRE
    24
         404(b)(1). (Emphasis added). This is the very same act constituting a single
    25
         transaction against the very same party. This is not a case where the defendant may
    26
         have on a separate occasion committed a similar bad act against another individual.
    27
         Musk’s actions in orchestrating this press campaign form part and parcel of the
    28
                                                   12
Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 14 of 15 Page ID #:3594



     1 relevant factual circumstances of this very case; not another case. It is one single
     2 investigation against one single person, Unsworth.
     3         Even if this evidence did constitute character evidence, it would be admissible
     4 under FRE 404(b)(2) because it is being submitted for various non-character
     5 purposes. “Evidence of a crime, wrong, or other act … may be admissible for
     6 another purpose, such as proving motive, opportunity, intent, preparation, plan,
     7 knowledge, identity, absence of mistake, or lack of accident.” FRE 401(b)(1)-(2);
     8 cf. McFee v. State, 511 So.2d 130, 136 (Miss. 1987) (“Proof of another crime is
     9 admissible where the offense charged and that offered to be proved are so connected
    10 as to constitute one transaction, where it is necessary to identify the defendant, where
    11 it is material to prove motive and there is an apparent relation or connection between
    12 the act proposed to be proved and that charged … In short, evidence of a defendant’s
    13 other crimes is admissible, where it is integrally related in time, place, and fact,’ to
    14 that for which he stands trial …”).             To the extent evidence of Musk’s
    15 contemporaneous actions against Unsworth can somehow be considered character
    16 evidence, it is admissible to prove motive, intent, and knowledge, and because it is
    17 simply part of the factual circumstances of this particular case. Musk’s malicious
    18 motive and intent in publishing his false accusations against Unsworth; his motive
    19 and intent for e-mailing BuzzFeed to ensure after Howard had failed that his false
    20 accusations would be published; his intent in publishing his August 28 tweets; and
    21 his intent and knowledge that his e-mails to BuzzFeed and his tweets were factual
    22 and defamatory in nature.
    23         To elaborate further on one additional and permissible non-character purpose
    24 of this evidence, even if Musk’s efforts to assassinate Unsworth’s character through
    25 a campaign other than his Twitter posts and BuzzFeed e-mail constituted character
    26 evidence submitted for the purpose of proving character, it would still be admissible
    27 on punitive damages. See, e.g., O’Connor v. Boeing North American, Inc., 2005 WL
    28 6035256, at *30 n. 34 (C.D. Cal., Aug. 9, 2005) (rejecting assertion of character of
                                                  13
Case 2:18-cv-08048-SVW-JC Document 105 Filed 11/11/19 Page 15 of 15 Page ID #:3595



     1 evidence and holding that “[t]he California Supreme Court has held that evidence
     2 regarding a defendant’s conduct which is related to the cause of action are admissible
     3 to establish punitive damages pursuant to § 3294” and stating “if the ‘conduct in
     4 question replicates prior transgressions, it would be properly admitted to determine
     5 punitive damages.”) (citing Potter v. Fire Stone Tire & Rubber, 7 Cal. 4th 965 (1993)
     6 and Johnson v. Ford Motor Co., 35 Cal. 4th 1191, 1203 (2005) (“Similar conduct by
     7 a defendant may be potentially relevant to the reprehensibility of the conduct, and
     8 hence to the permissible size of punitive damages.”)).
     9                                   CONCLUSION
    10        For the foregoing reasons, Unsworth respectfully requests that the Court deny
    11 Musk’s Motion in Limine to exclude evidence of Musk’s instruction to plant stories
    12 in the UK and Australian press regarding Unsworth. Unsworth also requests that the
    13 Court consider severe sanctions against Musk and his counsel.
    14
    15        Dated: November 11, 2019         L. LIN WOOD, P.C.
    16                                         By: /s/L. Lin Wood
                                               L. Lin Wood
    17                                         Attorneys for Plaintiff Vernon Unsworth
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 14
